DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 11-12, 20, 22, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser, Abdullah B., et al. "Latin Hypercube Sampling Jaya Algorithm based Strategy for T-way Test Suite Generation." Proceedings of the 2020 9th International Conference on Software and Computer Applications. 2020(“Nasser”) in view of Hui et al., CN 104572462 B(“Hui”).
Regarding claim 1, Nasser teaches: a non-transitory computer-readable medium (Nasser, pg. 106, “As illustration, Figure 1 shows the window of power and sleep setting in Windows 10 operating system.”) having stored thereon computer-readable instructions that when executed by a computing device cause the computing device to: (A) generate a first plurality of test configurations using a random seed value, wherein each test configuration of the first plurality of test configurations includes a value for each test parameter of a plurality of test parameters, wherein each test parameter of the plurality of test parameters is an input to software under test(Nasser, pg. 107, As figure 4 details, in step 1, Pop is a set of population(candidate test cases), then in step 2 of the LHS-JA Pseudo Code for t-way Test Suite Generation, a generation step is done in which a t-combination Com-List is generated based on parameter number p and  P, V and t where V are the parameter values for a given parameter, t is the interaction level, and P is a random number in the interval from [0,1], then in step 4, while Com-List is not empty in steps 6 and 7, each                         
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                     of Pop is retrieved and                          
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                     is updated using Eq. 1 and LHS ); (B) execute the software under test with each test configuration of the generated first plurality of test configurations to generate a test result for each test configuration of the first plurality of test configurations(Nasser, pg. 107, As figure 4 details, in steps 9 and 10, the population in Pop is evaluated and the best solution is found); (C) generate a second plurality of test configurations from the first plurality of test configurations and the test results generated for each test configuration of the first plurality of test configurations(Nasser, pg. 107, As figure 4 details, in step 4, while Com-List is not empty in steps 6 and 7, each                         
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                     of Pop is retrieved and                          
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                     is updated using Eq. 1 and LHS); (D) execute the software under test with each test configuration of the generated second plurality of test configurations to generate the test result for each test configuration of the generated second plurality of test configurations(Nasser, pg. 107, As figure 4 details, in steps 9 and 10, the population in Pop is evaluated and the best solution is found); and (G) when the stop criterion is satisfied, output the generated test result for each test configuration generated in (A) and (C)(Nasser, pg. 107, As figure 4 details, in step 5 if the stop criterion has been meet, in step 12 the best solution will be added to the FinalTestSuite and in step 13 and the covered t-combination will be removed from the Com-List).
Nasser does not teach: (E) when a restart is triggered based on a distance metric value computed between the generated second plurality of test configurations, select a next random seed value as the random seed value and repeat (A) through (E), wherein the next random seed value is different from the random seed value used in any previous iteration of (A) through (E); (F) when the restart is not triggered based on a distance metric value computed between the generated second plurality of test configurations, repeat (C) through (F) until a stop criterion is satisfied.
However, Hui teaches: (E) when a restart is triggered based on a distance metric value computed between the generated second plurality of test configurations, select a next random seed value as the random seed value and repeat (A) through (E), wherein the next random seed value is different from the random seed value used in any previous iteration of (A) through (E)( Hui, pg., 3, “Sub-step 3 randomly selects a group of test cases from the test cases of the K test cases as candidate original test cases as candidate original test cases. that is, the number of the candidate original test cases may be the same as the number of the original test cases in step 1…[t]he distance between the two test cases in the input domain space is a Euclidean distance, and the calculation formula of the distance is the coordinate of the test case in the input domain space in the formula (x, y); calculating the distance D i between the candidate test case and the selected test case in step 1 by using the above formula in the input domain space; In the input domain space, the distance Dis j between the candidate original test case and its additional test case is calculated by using the above formula. In the K test cases, if there is a test case that is not selected as the candidate original test case, the sub-step 3 is re-executed.”);
(F) when the restart is not triggered based on a distance metric value computed between the generated second plurality of test configurations, repeat (C) through (F) until a stop criterion is satisfied(Hui, pg., 3, “Sub-step 4 selects the candidate test case with the maximum D i as an alternative test case; after the K test cases are traversed and selected, in order to ensure that the newly added test case is far away from the selected test case as far as possible, the testcase with the maximum D i is selected as the alternative test case…[i]n step 3, if the generated test case is insufficient and the test case needs to be generated, the step 2 is executed, otherwise, the step 4 is skipped. Step 4, ending the test case generation”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui the motivation to do so would be to implement a software testing method that increases the likelihood of failures being found during software testing(Hui, pg., 1, “In order to improve the effectiveness of a traditional random test, on the basis of the phenomenon of aggregation and distribution of failure test cases in a connected domain, the objective of the present invention is to provide a variable test case generation method based on an adaptive random strategy. On the basis of an original test case generated by using a random value strategy in a variable test, a distance between test cases is introduced as a measurement index, and a next test case is adaptively generated and selected, so that the effectiveness and the test coverage rate of the test case can be improved.”).  
Regarding claim 2, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, wherein the stop criterion is a number of iterations of (A) and (C), wherein the stop criterion is satisfied when the number of iterations of (A) and (C) is greater than a predefined maximum number of iterations(Nasser, pg. 107, As figure 4 details, in step 5 if the stop criterion has not been meet, steps 6-10 will be executed/repeated… [t]he intimal parameters values such as population size and the number of iterations of JA and other meta-heuristics algorithms are set at population size = 50 and the maximum number of improvements = 300).  
Regarding claim 5, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, wherein in (A), the first plurality of test configurations is generated based on random selection of a value for each test parameter of the plurality of test parameters, wherein the value is selected between a minimum value and a maximum value defined for each test parameter of the plurality of test parameters(Nasser, pg. 107, left column, see also figure. 3, “Latin hypercube sampling (LHS)… is a sampling strategy to recreate the probability distribution with less samples area. The main idea behind LHS is a stratification of the
probability distribution. Basically, by using a stratification we divide the search area into equal intervals and then we choose one or more sample inside each stratification as Figure 3 show[s].” And, as the pseudocode of figure 4 details in the Input section, parameter values for a parameter p is given by the interval spanning from                         
                            [
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                            …
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                            ]
                        
                    ).  
Regarding claim 6, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, wherein in (A), the first plurality of test configurations is generated using Latin hypercube sampling with the random seed value(Nasser, pg. 107, left column, see also figure. 3, “Latin hypercube sampling (LHS)… is a sampling strategy to recreate the probability distribution with less samples area. The main idea behind LHS is a stratification of the probability distribution. Basically, by using a stratification we divide the search area into equal intervals and then we choose one or more sample inside each stratification as Figure 3 show[s].”).   
Regarding claim 11, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, wherein after (D) and before (E), the computer-readable instructions further cause the computing device to: generate a third plurality of test configurations from the second plurality of test configurations and the test results generated for each test configuration of the second plurality of test configurations(Nasser, pg. 107, As figure 4 details, in step 4, while Com-List is not empty in steps 6 and 7, each                         
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                     of Pop is retrieved and                          
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                     is updated using Eq. 1 and LHS); and execute the software under test with each test configuration of the generated third plurality of test configurations to generate a test result for each test configuration of the first plurality of test configurations(Nasser, pg. 107, As figure 4 details, in steps 9 and 10, the population in Pop is evaluated and the best solution is found).  
Regarding claim 12, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 11, wherein the third plurality of test configurations is generated using a generating set search algorithm that defines a local population of test configurations relative to highest ranked test configurations of the second plurality of test configurations(Nasser, pg. 108, left column,“ Comparing LHS-JA…LHS-JA outperforms…in most of the cases (i.e. 12 cases off 14 cases) and this [is] due to the improvement of its population diversity as will [be] []prove[d] in next section. In order to assess the contribution of LHS-JA, the diversity of the generated populations using LHS-JA are measured. In this paper, we use Hamming distance to measure the diversity of…LHS-JA. Figure 6 shows the mean percentage of diversification and intensification of…enhanced algorithm LHS-JA.”).  
Regarding claim 20, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, wherein the generated test result indicates whether execution of the software under test with a respective test configuration failed due to an error(Nasser, pg. 106, “As illustration, Figure 1 shows the window of power and sleep setting in Windows 10 operating system. The window consists 4 components (i.e. time to turn off screen on battery power, time to turn off screen when plugged in, time to sleep on battery power and time to sleep when plugged in), each component or input has 16 values, from a few minutes to hours…if only every two pairs (2-way testing) of the components are considered, the final test suite size can be reduced to 310 test cases. Here, the final test suite should include all possibilities of any two inputs at least once, which can detect 76% of software failure….”).
Regarding claim 22, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, wherein the generated test result indicates an execution time required by the software under test with a respective test configuration(Nasser, pg. 106, “As illustration, Figure 1 shows the window of power and sleep setting in Windows 10 operating system. The window consists 4 components (i.e. time to turn off screen on battery power, time to turn off screen when plugged in, time to sleep on battery power and time to sleep when plugged in), each component or input has 16 values, from a few minutes to hours…if only every two pairs (2-way testing) of the components are considered, the final test suite size can be reduced to 310 test cases. Here, the final test suite should include all possibilities of any two inputs at least once, which can detect 76% of software failure….”).  
Regarding claim 27, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, wherein the restart is triggered when the distance metric value is less than or equal to a predefined restart threshold value(Hui, pg., 3, “The distance between the two test cases in the input domain space is a Euclidean distance, and the calculation formula of the distance is the coordinate of the test case in the input domain space in the formula (x, y); calculating the distance D i between the candidate test case and the selected test case in step 1 by using the above formula in the input domain space; In the input domain space, the distance Dis j between the candidate original test case and its additional test case is calculated by using the above formula In the K test cases, if there is a test case that is not selected as the candidate original test case, the sub-step 3 is re-executed.”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser with the above teachings of Hui for the same rationale stated at Claim 1.
Regarding claim 28, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, wherein the restart is not triggered when the distance metric value is greater than or equal to a predefined restart threshold value(Hui, pg., 3, “The distance between the two test cases in the input domain space is a Euclidean distance, and the calculation formula of the distance is the coordinate of the test case in the input domain space in the formula (x, y); calculating the distance D i between the candidate test case and the selected test case in step 1 by using the above formula in the input domain space; In the input domain space, the distance Dis j between the candidate original test case and its additional test case is calculated by using the above formula In the K test cases, if there is a test case that is not selected as the candidate original test case, the sub-step 3 is re-executed.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser with the above teachings of Hui for the same rationale stated at Claim 1.
Referring to independent claims 29-30, they are rejected on the same basis as
independent claim 1 since they are analogous claims.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser, Abdullah B., et al. "Latin Hypercube Sampling Jaya Algorithm based Strategy for T-way Test Suite Generation." Proceedings of the 2020 9th International Conference on Software and Computer Applications. 2020(“Nasser”) in view of Hui et al., CN 104572462 B(“Hui”) and in view of Stratis, Panagiotis et al. "Speeding up test execution with increased cache locality." Software Testing, Verification and Reliability 28.5 (2018)(“Stratis”).
Regarding claim 3, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, but does not teach: wherein each test configuration generated in (C) has a distance from each test configuration generated in (A) that is greater than a predefined cache tolerance value.
However Stratis teaches: wherein each test configuration generated in (C) has a distance from each test configuration generated in (A) that is greater than a predefined cache tolerance value(Stratis, pg. 5, “[T]he distance between tests, where the distance between two tests,                         
                            
                                
                                    T
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    T
                                
                                
                                    j
                                
                            
                        
                    , is defined as:                         
                            D
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            T
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            =
                            
                                
                                    #
                                    b
                                    a
                                    s
                                    i
                                    c
                                    -
                                    b
                                    l
                                    o
                                    c
                                    k
                                    s
                                     
                                    d
                                    i
                                    f
                                    f
                                    e
                                    r
                                    e
                                    n
                                    t
                                     
                                    b
                                    e
                                    t
                                    w
                                    e
                                    e
                                    n
                                     
                                    
                                        
                                            T
                                        
                                        
                                            i
                                        
                                    
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            T
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    T
                                    o
                                    t
                                    a
                                    l
                                     
                                    #
                                    b
                                    a
                                    s
                                    i
                                    c
                                    -
                                    b
                                    l
                                    o
                                    c
                                    k
                                    s
                                     
                                    v
                                    i
                                    s
                                    t
                                    e
                                    d
                                     
                                    b
                                    y
                                     
                                    a
                                    l
                                    l
                                     
                                    t
                                    e
                                    s
                                    t
                                    s
                                
                            
                        
                    … [t]he starting test is the one with the most unvisited neighbors [i.e. greater than a predefined cache tolerance value].”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui and in view of Stratis the motivation to do so would be to speed up the execution to test suites/configurations so that main memory is accessed less(Stratis, pg. 1, Abstract, “As the scale and complexity of software increases, the number of tests needed for effective validation becomes extremely large. Executing these large test suites is expensive, both in terms of time and energy. Cache misses are a significant contributing factor to execution time of software. We propose an approach that helps order test executions in a test suite in such a way that instruction cache misses are reduced.”). 
Regarding claim 21, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, but does not teach: wherein the generated test result indicates a memory consumption by the software under test with a respective test configuration. 
However Stratis teaches: wherein the generated test result indicates a memory consumption by the software under test with a respective test configuration(Stratis, pgs. 13-14, see also Table III,  “The premise in locality orderings (Opt and Approx) is that they will reduce the number of instruction cache misses by increasing cache locality…[w]e checked this premise for both Opt and Approx orderings. Cache miss rate was measured by running Cachegrind that is a part of Valgrind…on the subject programs…[f]or instance, for replace in
the SIR benchmark, with the Opt ordering, cache miss rate reduction was 18.31% compared to
BC[branch coverage].”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui and in view of Stratis the motivation to do so would be to speed up the execution to test suites/configurations so that main memory is accessed less(Stratis, pg. 1, Abstract, “As the scale and complexity of software increases, the number of tests needed for effective validation becomes extremely large. Executing these large test suites is expensive, both in terms of time and energy. Cache misses are a significant contributing factor to execution time of software. We propose an approach that helps order test executions in a test suite in such a way that instruction cache misses are reduced.”). 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nasser, Abdullah B., et al. "Latin Hypercube Sampling Jaya Algorithm based Strategy for T-way Test Suite Generation." Proceedings of the 2020 9th International Conference on Software and Computer Applications. 2020(“Nasser”) in view of Hui et al., CN 104572462 B(“Hui”) and in view of Deng et al. US 8,276,123 Bl(“Deng”).
Regarding claim 4, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, but does not teach: wherein after (F), the computer-readable instructions further cause the computing device to: determine an importance value for each test parameter of the plurality of test parameters using a predictive model trained using each test configuration generated in (A) and (C) in association with the test result generated for each respective test configuration; and output the determined importance value for each test parameter of the plurality of test parameters.
However, Deng teaches:  wherein after (F), the computer-readable instructions further cause the computing device to: determine an importance value for each test parameter of the plurality of test parameters using a predictive model trained using each test configuration generated in (A) and (C) in association with the test result generated for each respective test configuration(Deng, col. 20, lines 18-41, see also fig. 2, “Regression harness 24 may execute or implement those of test cases 26 included within final test set 52 and observe results 64.”); and output the determined importance value for each test parameter of the plurality of test parameters(Deng, col. 20, lines 18-41, see also fig. 2, “Regression harness 24 may generate report 66 based on results 64, whereupon UI module 56 may present report 66 to user 50. User 50 may compare report 66 to the "retest-all" report and, based on this comparison, determine a given level of safety.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui and in view of Deng the motivation to do so would be to implement an intelligent regression test selection process in which a distance measurement is used to judge the safety of software before being released(Deng, col. 2 lines 51-64, "In general, techniques are described for intelligent regression test selection within software test environments. A computing device, such as a network server, may implement the intelligent Regression Test Selection (RTS) techniques to balance safety against precision in order to facilitate the efficiency with which regression testing is performed. "Safety" may refer to a measurement of the capability of the server to select automated test cases that, when implemented, reveal a functional error or fault in a final set of tests cases.").

Claims 7-10, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser, Abdullah B., et al. "Latin Hypercube Sampling Jaya Algorithm based Strategy for T-way Test Suite Generation." Proceedings of the 2020 9th International Conference on Software and Computer Applications. 2020(“Nasser”) in view of Hui et al., CN 104572462 B(“Hui”) and in view of Bahaweres, Rizal Broer, et al. "Analysis of statement branch and loop coverage in software testing with genetic algorithm." 2017 4th International Conference on Electrical Engineering, Computer Science and Informatics (EECSI). IEEE, 2017(“Bahaweres”).
Regarding claim 7, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, but does not teach: wherein in (C), the second plurality of test configurations is generated using a genetic algorithm to mutate the first plurality of test configurations. 
However Bahaweres teaches: wherein in (C), the second plurality of test configurations is generated using a genetic algorithm to mutate the first plurality of test configurations(Bahaweres, pg. 4,  see also fig. 4, Table II and  Table VII, “Mutation is a process to maintain the genetic diversity of the population. List of new population crossover process results will be randomly selected for the mutation process. Mutation probability used is 0,01 based on reciprocal from generation number in this GA (1/100)…1. Select offspring chromosome to be mutated 2. Select two positions or two genes that will be randomly exchanged 3. Insert the gen in the first position to the second position.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui and in view of Bahaweres the motivation to do so would be to examine the coverage measurements of statement branches and loops using a genetic algorithm approach(Bahaweres, pg. 1, Abstract, “Based on research conducted, genetic algorithm has been widely implemented in software testing, such as test data generator. The purpose of this study is to apply a genetic algorithm in software testing and comparing the results with manual testing, automated, and automated with genetic algorithm. The test parameters are coverage measurements (statement, branch and loop coverage) and the time of testing. The conclusion of this study is automated testing with genetic algorithm requires fewer time and test cases to achieve coverage of 100%.”).
Regarding claim 8, Nasser in view of Hui and in view Bahaweres teaches the non-transitory computer-readable medium of claim 7, wherein after (B) and before (C), a best plurality of test configurations is selected from the first plurality of test configurations based on the generated test result having extremum values relative to remaining test configurations of the first plurality of test configurations(Bahaweres, pg. 4, see also Table V, “The next step is the selection of the population. The selection method used in this research is the tournament selection, the tournament size is 2. 2 chromosomes will be taken randomly and compared, the chromosome that has the highest value will be the parent for crossover process.”).
Regarding claim 9, Nasser in view of Hui and in view Bahaweres teaches the non-transitory computer-readable medium of claim 8, wherein a predefined number of test configurations are selected as the best plurality of test configurations(Nasser, pgs. 107-108, As Table  2 details, “Table 2 shows the comparison results of LHS-JA against the existing strategies. The first column refers to system configuration, while the second column presents the interaction strength. Each cell in the table presents the smallest test suite size obtained by the corresponding strategy. The bold font cells present the smallest obtained test case.”).
 Regarding claim 10, Nasser in view of Hui and in view Bahaweres teaches the non-transitory computer-readable medium of claim 7, wherein each test parameter of the plurality of test parameters having a nominal variable type is not mutated, wherein each test parameter of the plurality of test parameters having the nominal variable type is randomly selected from discrete values for each respective test parameter having the nominal variable type(Nasser, pg. 107, “Latin hypercube sampling (LHS)…is a sampling strategy to recreate the probability distribution with less samples area… assume the input variables is [                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                            …
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                    ], the range of the variable is divided into 𝑚 equal intervals, and then one value is selected from each interval. For N-dimension problem, we need to perform the 1-dimension LHS for N times and then combine generated values into one list of N-tuples.”).  
Regarding claim 13, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 12, but does not teach: wherein the distance metric value is computed from a distance matrix, wherein the distance matrix includes a Euclidean distance value computed between each pair of test configurations included in the second plurality of test configurations and the third plurality of test configurations. 
However, Bahaweres teaches: wherein the distance metric value is computed from a distance matrix, wherein the distance matrix includes a Euclidean distance value computed between each pair of test configurations included in the second plurality of test configurations and the third plurality of test configurations(Bahaweres, pg. 2-4, right col, see also fig. 4 and table III, “The initial stage is to transform the program into a control flow graph (CFG) in Fig. 4. Once formed into a unweighted graph, the authors wants to add weight to calculate the distance between the first node to other nodes by using the Euclidean distance…                        
                            d
                            
                                
                                    p
                                    ,
                                     
                                    q
                                
                            
                            =
                            
                                
                                    
                                        (
                                        
                                            
                                                q
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                p
                                            
                                            
                                                1
                                            
                                        
                                        )
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        (
                                        
                                            
                                                q
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        
                                            
                                                p
                                            
                                            
                                                2
                                            
                                        
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                        
                    ” And see table III i.e. matrix where each weight based distance is calculated for six test configuration paths).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui and in view of Bahaweres the motivation to do so would be to examine the coverage measurements of statement branches and loops using a genetic algorithm approach(Bahaweres, pg. 1, Abstract, “Based on research conducted, genetic algorithm has been widely implemented in software testing, such as test data generator. The purpose of this study is to apply a genetic algorithm in software testing and comparing the results with manual testing, automated, and automated with genetic algorithm. The test parameters are coverage measurements (statement, branch and loop coverage) and the time of testing. The conclusion of this study is automated testing with genetic algorithm requires fewer time and test cases to achieve coverage of 100%.”).
Regarding claim 23, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, but does not teach: wherein the distance metric value is computed from a distance matrix, wherein the distance matrix includes a Euclidean distance value computed between each pair of test configurations included in the second plurality of test configurations. 
 However, Bahaweres teaches: wherein the distance metric value is computed from a distance matrix, wherein the distance matrix includes a Euclidean distance value computed between each pair of test configurations included in the second plurality of test configurations(Bahaweres, pg. 2-4, right col, see also fig. 4 and table III, “The initial stage is to transform the program into a control flow graph (CFG) in Fig. 4. Once formed into a unweighted graph, the authors wants to add weight to calculate the distance between the first node to other nodes by using the Euclidean distance…                        
                            d
                            
                                
                                    p
                                    ,
                                     
                                    q
                                
                            
                            =
                            
                                
                                    
                                        (
                                        
                                            
                                                q
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                p
                                            
                                            
                                                1
                                            
                                        
                                        )
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        (
                                        
                                            
                                                q
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        
                                            
                                                p
                                            
                                            
                                                2
                                            
                                        
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                        
                    ” And see table III i.e. matrix where each weight based distance is calculated for six test configuration paths).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui and in view of Bahaweres the motivation to do so would be to examine the coverage measurements of statement branches and loops using a genetic algorithm approach(Bahaweres, pg. 1, Abstract, “Based on research conducted, genetic algorithm has been widely implemented in software testing, such as test data generator. The purpose of this study is to apply a genetic algorithm in software testing and comparing the results with manual testing, automated, and automated with genetic algorithm. The test parameters are coverage measurements (statement, branch and loop coverage) and the time of testing. The conclusion of this study is automated testing with genetic algorithm requires fewer time and test cases to achieve coverage of 100%.”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nasser, Abdullah B., et al. "Latin Hypercube Sampling Jaya Algorithm based Strategy for T-way Test Suite Generation." Proceedings of the 2020 9th International Conference on Software and Computer Applications. 2020(“Nasser”) in view of Hui et al., CN 104572462 B(“Hui”) and in view of Bahaweres, Rizal Broer, et al. "Analysis of statement branch and loop coverage in software testing with genetic algorithm." 2017 4th International Conference on Electrical Engineering, Computer Science and Informatics (EECSI). IEEE, 2017(“Bahaweres”) and further in view of Khamprapai, Wanida, et al. "Analyzing the Performance of the Multiple-Searching Genetic Algorithm to Generate Test Cases." Applied Sciences 10.20 (2020): 7264(“Khamprapai”).
Regarding claim 24, Nasser in view of Hui and in view of Bahaweres teaches the non-transitory computer-readable medium of claim 23, but does not teach: wherein the Euclidean distance value is computed after normalizing each test configuration included in the second plurality of test configurations. 
 However Khamprapai teaches: wherein the Euclidean distance value is computed after normalizing each test configuration included in the second plurality of test configuration(Khamprapai, pg. 4, see also table 1, “The branch distance is computed according to Equation (1)…                        
                            B
                            r
                            a
                            n
                            c
                            h
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                            =
                             
                            
                                
                                    1
                                
                                
                                    
                                        
                                            1.001
                                        
                                        
                                            d
                                            i
                                            s
                                            t
                                            a
                                            n
                                            c
                                            e
                                        
                                    
                                
                            
                             
                        
                     where 1.001 is a constant for the normalized branch distance… [t]he obtained distance is derived from the arithmetic expression of the decision statement being tested.” ).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui and in view of Bahaweres and further in view of Khamprapai the motivation to do so would be to improve upon traditional genetic algorithms used for software testing with a multiple-searching genetic algorithm (MSGA) to find optimal solutions more quickly(Khamprapai, pg. 2, “MSGAs improve upon traditional GAs by employing a selection operator with two types of chromosomes having different mutation probabilities. MSGAs successfully find optimal solutions and obtain global-minimum solutions. Although MSGAs have been previously applied in network systems,
this is the first time that an MSGA is being used in software testing. In this study, we investigated the performance of an MSGA in software testing by considering the configuration of the important parameters of population size, crossover operator, and mutation operator.”).  

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser, Abdullah B., et al. "Latin Hypercube Sampling Jaya Algorithm based Strategy for T-way Test Suite Generation." Proceedings of the 2020 9th International Conference on Software and Computer Applications. 2020(“Nasser”) in view of Hui et al., CN 104572462 B(“Hui”) and in view of Portal et al. US 7,809,988 Bl (“Portal”).
Regarding claim 14, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, but does not teach: wherein in (B), the software under test is executed in parallel using a plurality of sessions, wherein each session of the plurality of sessions is assigned a different test configuration of the first plurality of test configurations.
However, Portal teaches: wherein in (B), the software under test is executed in parallel using a plurality of sessions, wherein each session of the plurality of sessions is assigned a different test configuration of the first plurality of test configurations(Portal, col. 6 lines 47-67 and col. 7 lines 1-62, see also figs. 1, 2 and 3, “A configuration file 240 for the distributed test 106 may be specified as a default…[t]he configuration file 240 may identify properties of the distributed computing environment 142. Exemplary properties of the distributed computing environment 142 that may be identified with the configuration file 240 may include…one or more properties of one or more jobs such as…timeout, restart…and properties of tasks such as timeout...[a] job is a group of one or more tasks. In one embodiment, the tasks are directly distributed by the test environment 140 to the workers 152. The worker 152 may perform a task and may return a result to the test environment 140.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui and in view of Portal the motivation to do so would be to distribute the computation time of executing many software test configurations using a plurality of workers(Portal, col. 1 lines 23-48, “Once a test is generated and the test configuration is determined, the test may be executed… [s]uch testing and data analysis may involve a significant amount of computer time… [a]t least a portion of the test may be designated to be run as a distributed test. The designated test portion may be selected to be run in one of a synchronous execution mode or an asynchronous execution mode. Tasks of  the generated test may be distributed to a plurality of workers. The distributed tasks may be executed with the plurality of workers according to the execution mode selection.”).
Regarding claim 15, Nasser in view of Hui and in view of Portal teaches the non-transitory computer-readable medium of claim 14, wherein each session of the plurality of sessions includes a plurality of worker computing devices(Portal, col. 7 lines 1-62, see also figs. 1, 2 and 3, “A job is a group of one or more tasks. In one embodiment, the tasks are directly distributed by the test environment 140 to the workers 152. The worker 152 may perform a task and may return a result to the test environment 140.”).  
Regarding claim 16, Nasser in view of Hui and in view of Portal teaches the non-transitory computer-readable medium of claim 15, wherein in (B), the software under test is executed with a test dataset input to the software under test, wherein the test dataset is distributed across the plurality of worker computing devices of each session of the plurality of sessions(Portal, col. 6 lines 47-67 and col. 7 lines 1-62, see also figs. 1, 2 and 3, “A configuration file 240 for the distributed test 106 may be specified as a default…[t]he configuration file 240 may identify properties of the distributed computing environment 142. Exemplary properties of the distributed computing environment 142 that may be identified with the configuration file 240 may include…one or more properties of one or more jobs such as…timeout, restart…and properties of tasks such as timeout...[a] job is a group of one or more tasks. In one embodiment, the tasks are directly distributed by the test environment 140 to the workers 152. The worker 152 may perform a task and may return a result to the test environment 140.”).  
Regarding claim 17, Nasser in view of Hui teaches the non-transitory computer-readable medium of claim 1, but does not teach: wherein in (B), the software under test is executed in parallel using a plurality of sessions, wherein each session of the plurality of sessions is assigned a different test configuration of the first plurality of test configurations.
However, Portal teaches: wherein in (B), the software under test is executed in parallel using a plurality of sessions, wherein each session of the plurality of sessions is assigned a different test configuration of the first plurality of test configurations(Portal, col. 6 lines 47-67 and col. 7 lines 1-62, see also figs. 1, 2 and 3, “A configuration file 240 for the distributed test 106 may be specified as a default…[t]he configuration file 240 may identify properties of the distributed computing environment 142. Exemplary properties of the distributed computing environment 142 that may be identified with the configuration file 240 may include…one or more properties of one or more jobs such as…timeout, restart…and properties of tasks such as timeout...[a] job is a group of one or more tasks. In one embodiment, the tasks are directly distributed by the test environment 140 to the workers 152. The worker 152 may perform a task and may return a result to the test environment 140.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nasser in view of Hui and in view of Portal the motivation to do so would be to distribute the computation time of executing many software test configurations using a plurality of workers(Portal, col. 1 lines 23-48, “Once a test is generated and the test configuration is determined, the test may be executed… [s]uch testing and data analysis may involve a significant amount of computer time… [a]t least a portion of the test may be designated to be run as a distributed test. The designated test portion may be selected to be run in one of a synchronous execution mode or an asynchronous execution mode. Tasks of  the generated test may be distributed to a plurality of workers. The distributed tasks may be executed with the plurality of workers according to the execution mode selection.”).
Regarding claim 18, Nasser in view of Hui and in view of Portal teaches the non-transitory computer-readable medium of claim 14, wherein each session of the plurality of sessions includes a plurality of worker computing devices(Portal, col. 7 lines 1-62, see also figs. 1, 2 and 3, “A job is a group of one or more tasks. In one embodiment, the tasks are directly distributed by the test environment 140 to the workers 152. The worker 152 may perform a task and may return a result to the test environment 140.”).  
Regarding claim 19, Nasser in view of Hui and in view of Portal teaches the non-transitory computer-readable medium of claim 15, wherein in (B), the software under test is executed with a test dataset input to the software under test, wherein the test dataset is distributed across the plurality of worker computing devices of each session of the plurality of sessions(Portal, col. 6 lines 47-67 and col. 7 lines 1-62, see also figs. 1, 2 and 3, “A configuration file 240 for the distributed test 106 may be specified as a default…[t]he configuration file 240 may identify properties of the distributed computing environment 142. Exemplary properties of the distributed computing environment 142 that may be identified with the configuration file 240 may include…one or more properties of one or more jobs such as…timeout, restart…and properties of tasks such as timeout...[a] job is a group of one or more tasks. In one embodiment, the tasks are directly distributed by the test environment 140 to the workers 152. The worker 152 may perform a task and may return a result to the test environment 140.”).  

Allowable Subject Matter
Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Adam Clark Standke
Assistant Examiner
Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129